UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------x
JANET TINGLING,

                      Appellant,
                                          MEMORANDUM & ORDER
          -against-                       19-CV-2307(JS)

UNITED STATES DEPARTMENT OF
EDUCATION, AMERICAN EDUCATION
SERVICES, GREAT LAKES EDUCATIONAL
LOAN SERVICES, INC., NELNET, INC.,
NAVIENT CORPORATION, and EDUCATIONAL
CREDIT MANAGEMENT CORPORATION,

                    Appellees.
----------------------------------x
APPEARANCES
For Appellant:      Janet Tingling, pro se
                    60 Carnegie Avenue
                    Elmont, New York 11003

For Appellees:
Educational Credit
Management
Corporation           Kenneth L. Baum, Esq.
                      Law Offices of Kenneth L. Baum LLC
                      167 Main Street
                      Hackensack, New Jersey 07601

United States
Department of
Education             Mary M. Dickman, Esq.
                      United States Attorney’s Office
                      Eastern District of New York
                      610 Federal Plaza, 5th Floor
                      Central Islip, New York 11722

SEYBERT, District Judge:

          Currently pending before the Court is an appeal filed by

Janet Tingling (“Debtor” or “Tingling”), appearing pro se, from an

order of the United States Bankruptcy Court for the Eastern
District of New York (“Bankruptcy Court”), Hon. Alan S. Trust,

dated April 15, 2019, denying Debtor’s request to discharge her

educational loans pursuant to 11 U.S.C. § 523(a)(8).                                        For the

reasons stated below, the Bankruptcy Court’s determination that

the loans are non-dischargeable is AFFIRMED.

                                                               BACKGROUND

                             The following facts are drawn from the Complaint and the

documents incorporated by reference therein.                                      Additionally, the

Court takes judicial notice of the documents filed in Debtor’s

bankruptcy case.                                     See Newman v. Educ. Credit Mgmt. Corp., No. 08-

CV-3871, 2009 WL 1875778, at *1 (E.D.N.Y. June 26, 2009); Harbinger

Capital Partners Master Fund I, Ltd. v. Wachovia Capital Markets,

LLC, No. 07-CV-8139, 2008 WL 3925175, at *1 n. 2 (S.D.N.Y. Aug. 26,

2008) (court can take judicial notice of the public filings in a

bankruptcy proceeding).1





1 The documents filed in the underlying Bankruptcy case 16-71800
“Bankr.” can be found at D.E. 10, at ECF pp. 1-119. The
documents cited to in the underlying Adversary Proceeding 16-
08113 “ADV. PR.” are docketed in this Court at D.E. 6; however,
the Court has used the PACER System to access the Adversary
Proceeding documents and uses the docket entry numbers generated
by the PACER System. References to the docket in the adversary
proceeding are cited as “ADV. PR., D.E. [docket entry number].”
References to the docket in the instant appeal are cited as
“D.E. [docket entry number].” For consistency, the Court will
refer to page numbers provided by the court’s CM/ECF system.


                                                                   2

I.            Bankruptcy Proceedings

                             On April 25, 2016, Debtor, represented by counsel, filed

for           relief                 under               Chapter   7   of       the   United    States    Code   (the

“Bankruptcy Code”) and received a general discharge on August 9,

2016.               (Bankr. 16-71800, D.E. 10-1, Bankr. Pet., at ECF pp. 9-15;

Appellant Br., D.E. 4, at 2.)                                          On August 5, 2016, Debtor filed an

adversary proceeding by filing a complaint against the United

States                  Department                         of   Education       (“DOE”),       American   Education

Services (“AES”), Great Lakes Educational Loan Services, Inc.

(“Great Lakes”), Nelnet, Inc. (“Nelnet”), and Navient Corporation

(“Navient”) (collectively, “Defendants”) seeking a determination

that her educational loans are dischargeable pursuant to 11 U.S.C.

§ 523(a)(8).2                              (ADV. PR., D.E. 1.)

                             On February 6, 2017, Debtor’s attorney filed a motion to

withdraw as counsel (DOE Br., D.E. 11, at 8 (citing ADV. PR., D.E.

19)) which the Bankruptcy Court granted on April 28, 2017 (DOE Br.

at 8; ADV. PR., D.E. 25.)                                        On April 17, 2017, Debtor filed a motion

to seal the case and a motion for a default judgment against the

DOE           for           not           responding             to    a    request    for     the   production   of

documents.                          (ADV. PR., D.E. 22, 23, 24.)                         On June 21, 2017, the



2 Navient agreed to discharge Debtor’s liability as to the loan
it held and in turn Tingling stipulated to the dismissal of
Navient as a defendant which was approved by the Bankruptcy
Court on October 18, 2018. (Hr’g Tr., D.E. 4-3, at 6; ADV. PR.,
D.E. 10.) Great Lakes did not appear in the adversary
proceeding.
                                                                           3

Bankruptcy Court granted Educational Credit Management Corporation

(“ECMC”)’s motion to intervene in the adversary proceeding, as the

assignee of eight of the educational loans.                (ADV. PR. Consent

Order, D.E. 30.)        The Bankruptcy Court denied Debtor’s default

motion on September 25, 2018.           (ADV. PR. Order Denying Default

Motion, D.E. 54.)

            After mediation efforts failed, the Bankruptcy Court

ordered the parties to file a joint pretrial memorandum.               (DOE Br.

at 9 (citing ADV. PR., D.E. 33, 36).)        On July 27, 2018, Defendants

filed a joint pretrial memorandum and Debtor filed a separate

pretrial    memorandum.       (ADV.   PR.   Defs.    Joint   Pretrial   Memo.,

D.E. 41;    DOE   Br.   at   9.)      Following     the   Bankruptcy    Court’s

subsequent order, the parties conferred and filed a joint pretrial

memorandum containing hand written notations made during their

meeting.    (DOE Br. at 9; ADV. PR. Revised Joint Pretrial Memo.,

D.E. 44.)     On July 31, 2018, the Bankruptcy Court directed the

parties to submit a clean version of the joint pretrial memorandum

by August 10, 2018.          (ADV. PR. Am. Pretrial Scheduling Order,

D.E. 43.) Debtor did not consent to the draft of the clean version

but filed her own “joint pretrial memo” on August 10, 2018.              (ADV.

PR. Tingling Pretrial Memo., D.E. 47.)

            Following a September 25, 2018 status conference, the

Bankruptcy Court directed ECMC to prepare a revised joint pretrial

memorandum setting forth both stipulated facts and, separately,

                                       4

questions of fact to be determined by the Bankruptcy Court at

trial.                 (ADV. PR. Further Am. Pretrial Scheduling Order, D.E. 54.)

Tingling submitted an amended “joint” pretrial memorandum along

with her affidavit of direct testimony on September 27, 2019.

(ADV. PR. Tingling Aff. and Am. Joint Pretrial Memo., D.E. 56.)

ECMC filed the revised joint pretrial memorandum on October 9,

2018.                (ADV. PR. Final Joint Pretrial Order (“JPTO”), D.E. 61.)

Ultimately, Defendants’ joint pretrial memorandum was entered by

Order, dated October 9, 2018, as the JPTO governing the trial (see

ADV. PR. JPTO), and Tingling’s amended pretrial memorandum was

specifically excluded from admission at trial (Trial Tr., D.E. 4-

2, 56:5-14 (referencing Tingling Aff.)).

              A.             Joint Pretrial Order

                             The following are stipulated facts in the JPTO.3                    At the

time of the filing of the JPTO, Debtor was fifty-two (52) years of

age, unmarried, and had no dependents.                                        (ADV. PR. JPTO ¶¶ 8, 9.)

She had no medical or psychological disabilities.                                       (ADV. PR. JPTO

¶ 10.)                  Debtor holds B.S. and M.S. degrees in Biology, an M.B.A.

in Healthcare Management, and a D.B.A. (Doctorate of Business

Administration) degree.                                        (ADV. PR. JPTO ¶¶ 11, 12.)   At the time

of the filing of the JPTO, Debtor was attending school to obtain

her PhD in Healthcare Management. (ADV. PR. JPTO ¶ 6.)                                         She has



3 References to specific paragraphs of the JPTO are from Section
IV of the JPTO labeled, “Stipulated Facts.”
                                                                     5

been employed by Montefiore Medical Center as a Clinical Research

Associate since 2014. (ADV. PR. JPTO ¶ 13.)        Debtor received an

adjusted gross income of approximately $48,320 in 2016 and $50,234

in 2017. (ADV. PR. JPTO ¶ 14.)          Debtor’s payroll deductions

included contributions toward a 403(b) retirement plan and life

insurance premiums.      (ADV. PR. JPTO ¶ 15.)       She claimed tax

deductions for educational tuition in her tax returns for years

2013 through 2017.    (ADV. PR. JPTO ¶ 21.)   Debtor received federal

tax refunds of $2,697 for 2013; $4,264 for 2014; $4,264 for 2015;

$4,291 for 2016; and $4,530 for 2017.      (ADV. PR. JPTO ¶ 22.)   She

did not use any portion of her tax returns to repay her outstanding

student loans.     (ADV. PR. JPTO ¶ 22.)      She reported charitable

donations in the amount of $2,407 for 2015; $2,462 for 2016; and

$2,644 for 2017.     (ADV. PR. JPTO ¶ 23.)

          Debtor lives in a house that she co-owns with her sister

and they each pay fifty percent of the monthly household expenses.

(ADV. PR. JPTO ¶¶ 16, 17.) In December 2016, the house was assessed

at $298,800 and as of July 2018, the outstanding mortgage on the

house was $152,827.92.      (ADV. PR. JPTO ¶¶ 18, 19.)       Debtor’s

monthly expenses include, among other things, $149 per month for

bundled cable, telephone and internet service.        (ADV. PR. JPTO

¶ 20.)

          ECMC, which acts as a federal student loan guarantor in

the Federal Family Education Loan Program (“FEELP”), holds an

                                   6

interest in eight of Debtor’s unpaid student loans (the “ECMC

loans”).   (ADV. PR. JPTO ¶¶ 1, 2.)             These ECMC loans were used to

finance    Debtor’s   education     at        Adelphi   University    and   Ross

University School of Medicine.           (ADV. PR. JPTO ¶ 3.)        As of March

28, 2017, the outstanding balance of the ECMC loans, including

principal, interest, fees, and costs was approximately $59,112.10

(accruing an interest rate of 2.65% per annum, or $4.23 per diem

in the aggregate).        (ADV. PR. JPTO ¶ 4.)          Debtor is eligible to

enter the William D. Ford Direct Loan Consolidation Program (the

“Ford Program”) or participate in other options under FFELP in

order to achieve greater flexibility in repaying the ECMC loans.

(ADV. PR. JPTO ¶ 24.)       If Debtor participates in the Ford Program

her   monthly   payment    under   the        income-based   repayment   program

(“IBR”) would be $380, based on her reported household adjusted

gross income.    (ADV. PR. JPTO ¶ 25.)             If she participates in the

Revised Pay As You Earn Plan (“REPAYE”), her monthly payment would

be $253.33 for twenty-five years based on her reported gross

income.    (ADV. PR. JPTO ¶ 26.)         ECMC advised Debtor of these loan

repayment options but as of the date of the filing of the JPTO,

she declined to participate in any of them.             (ADV. PR. JPTO ¶ 26.)

            The DOE loans include, among others, a number of Stafford

Loans issued to Debtor between 1996 and 1999. (ADV. PR. JPTO ¶ 5.)

There was a question of fact as to the number of loans possessed

by the DOE and the amount owed on the loans.             (ADV. PR. JPTO, § V,

                                         7

Questions of Fact, ¶¶ 4, 7, 8.)           The DOE placed Debtor in deferred

status based upon her enrollment in a program to obtain her PhD.

(ADV. PR. JPTO ¶ 6.)       As of the date of the JPTO, Debtor had not

made any payments toward any of the DOE loans.                   (ADV. PR. JPTO

¶ 7.)

        B.   Trial Testimony

             On October 11, 2018, the Bankruptcy Court held a trial

to consider whether or not Debtor’s educational loans owed to ECMC

and the DOE were dischargeable pursuant to 11 U.S.C. § 523(a)(8).

(See Trial Tr. at 1.)          Tingling testified and the Court admitted

her affidavit into evidence with the following exceptions.                    The

Bankruptcy    Court    excluded    testimony        regarding    prior   disputes

concerning the production of documents and its denial of Tingling’s

motion for a default judgment against the DOE.                  (Trial Tr. 52:1-

8.)     Over Debtor’s objections, the Bankruptcy Court refused to

reconsider the JPTO which stipulated that ECMC owned eight of

Debtor’s student loans.         (Trial Tr. 52:9-16; 104:14-106:20.)           The

Bankruptcy    Court    also    declined     to    hear   testimony   referencing

Tingling’s diagnosis of a tumor.             (Trial Tr. 52:24-53:23.)          It

noted that Tingling had waived her right to raise a medical

condition as an issue in the adversary proceeding and had also

stipulated that she had no medical or psychological disabilities

in the JPTO.       (Trial Tr. 53:6-21.)          Finally, the Bankruptcy Court

excluded     the    pretrial    memorandum        Tingling   attached    to   her

                                       8

affidavit which contained a number of statements that were not

ultimately included in the final JPTO.            (Trial Tr. 55:11-22.)

             Tingling   testified   that   she    obtained   loans    for   her

education at Queens College from 1996 until 2001, and Davenport

University from 2009 through 2014.         (Trial Tr. 56:23-57:21.)         She

testified that her take home pay was $2,773 every month after

taxes,   403(b)    contribution     and    loan    repayment,   and    health

insurance.    (Trial Tr. 69:4; 100:19-101:3.)         Tingling stated that

she pays half of the $2,426.37 monthly mortgage which includes

real estate taxes.      (Trial Tr. 71:10-22.)       She also testified that

she pays half of the electric, water and ADT bills.              (Trial Tr.

71: 23-25; 77:7-9.)

             Tingling claimed that she did not receive legitimate

documentation from ECMC to establish proof of ownership of the

loans. (Trial Tr. 104:3-109:3.) She testified that the ECMC loans

were tied up with the Sallie Mae loans and that she made very small

payments to Sallie Mae while in medical school beginning in 2014

or 2016 for two years.       (Trial Tr. 75:13-23; 87:19-89:24.)             The

Court noted that the JPTO did not address the issue of whether or

not the Debtor had made any payments on the ECMC loans to which

ECMC responded that there is no evidence in the record showing

that she made any payments on the loans at issue.                (Trial Tr.

115:8-18.)



                                     9

            In regard to the DOE loans, Tingling disputed the amount

owed arguing that there was a lack of evidence of the existence of

some of the loans.         (Trial Tr. 107:10-111:16.)       She stated that

she never made any payments on the DOE loans.              (Trial Tr. 78:4-

20.)    DOE witness Rhoda Terry (“Terry”), a loan analyst testified

that the DOE possessed the promissory notes for twenty of the

twenty-five loans.     (Trial Tr. 12:8-13; 26:24-25.)               According to

Terry’s testimony, Tingling was eligible to enter into an income-

based repayment program for the DOE loans.                (Trial Tr. 40:25-

41:3.)    Based on the outstanding DOE loan amount and Tingling’s

reported income on her 2017 tax return, Terry determined that

Tingling would be required to pay approximately $400 per month.

(Trial Tr. 41:4-18.)          Terry also testified that if Tingling

consolidated all of her student loans, she would be eligible for

the REPAYE program, requiring that she pay approximately $266 per

month.    (Trial Tr. 40:4-18.)

            At the close of trial, the Bankruptcy Court acknowledged

that there was “more than substantial evidence in the record that

th[e]    debts   exist”,    that   Debtor   did   not   “have   a    good   faith

challenge that [she] didn’t borrow most of this money, [and] use

it for educational purposes,” and that “the Defendants [ ] are

owed the money.”       (Trial Tr. 129:16-22.)           The Bankruptcy Court

noted that “[m]ost of [Debtor’s] battle with the Defendants has

been the amount that might be owed,” (Trial Tr. 127:5-8) and

                                      10

therefore it needed to decide “whether or not [it] needs to

actually liquidate the amount of the claims of ECMC and the [DOE],

or simply determine that the legitimate loans that they did make

are non-dischargeable or dischargeable”4 (Trial Tr. 126:24-127:3).

              C.             Bankruptcy Court’s Decision

                             The             Bankruptcy         Court     explained   its   Ruling   at   a

Conference on February 26, 2019 (the “Ruling Conference”).                                            (See

Hr’g Tr.)                           It determined that the Debtor was not entitled to

discharge her student loans pursuant to 11 U.S.C. § 523(a)(8)

because she failed to satisfy any one of the three requisite

elements of the Second Circuit’s test pursuant toBrunner v. N.Y.

State Higher Educ. Servs. Corp., 831 F.2d 395 (2d Cir. 1987) (per

curiam), aff’g 46 B.R. 752 (S.D.N.Y. 1985).                                           More specifically,

the Bankruptcy Court found that under Brunner, Debtor failed to

meet her burden of proving: (1) that she cannot maintain a minimal

standard of living for herself, (2) “that additional circumstances

exist indicating that [her] state of affairs is likely to persist

for a significant portion of the repayment period of the loans,”

and (3) that she made good-faith efforts to repay the ECMC loans

or the DOE loans.                                       (Hr’g Tr. 13:4-20:13.)




4 In closing, the DOE stated that it would waive collection of
five of the twenty-five loans for which they were unable to
locate promissory notes. (Trial Tr. 116:17-21.) This would
bring the outstanding balance of $206,000 to $181,000. (Trial
Tr. 117:3-10.)
                                                                    11

             Before stating its Ruling, the Bankruptcy Court restated

the relevant facts as stipulated to in the JPTO.          (Hr’g Tr. 8:19-

12:8.)   Additionally, in applying the Brunner test, the Bankruptcy

Court made findings of fact based on the testimony of the witnesses

and the exhibits entered into evidence at trial.          (Hr’g Tr. 12:9-

16; 14:14-20:8.)

             In regard to the first Brunner factor, the Bankruptcy

Court found that “Debtor [ ] failed to undertake steps to improve

her overall financial condition and reduce her expenses.”            (Hr’g

Tr. 14:14-17.)       More specifically, it found that Debtor has

“financial    flexibility”   but   has    decided   not   to   utilize   the

substantial equity in her home to reduce her monthly expenses

and/or to repay any of the loans.        (Hr’g Tr. 14:20-25.)    It further

noted that Debtor’s income exceeded the 2018 Federal Poverty

Guidelines.     (Hr’g Tr. 15:5-8.)       The Bankruptcy Court therefore

concluded that based on Debtor’s current income and expenses, she

failed to meet her burden of proving the inability to maintain a

minimal standard of living while repaying the ECMC loans and the

DOE loans simultaneously.     (Hr’g Tr. 15:8-10; 19:4-9.)

             In regard to the second factor of the Brunner test, the

Bankruptcy Court found that the Debtor should be able to continue

to maintain the level of income that she enjoyed for several years

prior to filing for bankruptcy.          (Hr’g Tr. 15:21-24; 19:14-18.)

It based this conclusion on the Debtor’s relatively young age;

                                   12

good health, including the absence of any mental or physical

existing impairments; work skills; numerous educational degrees

and   marketability;      and    lack   of     obligation     to   pay      dependents

support.     (Hr’g Tr. 15:25-16:5; 19:18-24.)               The Bankruptcy Court

also pointed out that it was the ECMC loans, in part, that enabled

Debtor to obtain her advanced degrees by financing her education.

(Hr’g Tr. at 16.)      Thus, it determined that Debtor failed to meet

her burden of proof with respect to the second factor.                       (Hr’g Tr.

16:10-12; 19:14-20.)

              Finally, the Bankruptcy Court found that Debtor failed

to satisfy Brunner’s third factor because of her lack of good-

faith efforts to repay the loans.               (Hr’g Tr. 16:13-17:3; 20:2-8.)

The Bankruptcy Court determined that Debtor’s decision “not to

avail herself of any of the[ ] repayment options” available for

the ECMC loans precluded a finding of good faith effort to repay

the loans.    (Hr’g Tr. 16:21-17:3.)                The Bankruptcy Court further

found that Debtor failed to meet her burden of proof to show good

faith   efforts   towards       repaying       or   negotiating      an    alternative

payment of the DOE loans.          (Hr’g Tr. 20:2-8.)          It noted that the

DOE loans were used to finance the Debtor’s education at Queens

College,   Nassau   Community       College,         and   Davenport       University.

(Hr’g Tr. 18:1-3.) The Bankruptcy Court further noted that, though

the DOE was unable to locate one or more promissory notes, the

outstanding     balance     for    the       notes     they    did        possess   was

                                         13

approximately 181,000.5                                        (Hr’g Tr. 18:4-11.)        The Bankruptcy Court

acknowledged that the DOE loans were in deferment while Debtor was

enrolled in various higher educational programs but that her

deferred status ended on March 4, 2018, almost two years after

Debtor had filed for bankruptcy.                                            (Hr’g Tr. 18:12-19.)     It further

noted that Debtor had not made any payments on the DOE loans and

that the DOE had not sought collection as Debtor had filed for

bankruptcy.                          (Hr’g Tr. 18:20-25.)                       Therefore, the Bankruptcy Court

concluded that Debtor failed to meet her burden of proof to show

good faith by negotiating an alternative payment plan on the DOE

loans.                 (Hr’g Tr. 20:2-8.)

                             In sum, the Bankruptcy Court found that the Brunner test

was not satisfied as Debtor failed to meet her burden of proof

with              respect                   to           any   of   its     three     requisite   elements   and

accordingly, that the loans were not dischargeable.                                                  (Hr’g Tr.

19:2-4.)                      Final judgment was entered for Defendants on April 15,

2019.                 (ADV. PR. Final J., D.E. 68.)                                   Debtor timely filed her

notice of appeal on April 19, 2019, seeking reversal of the

Bankruptcy Court’s order.





5 The Bankruptcy Court’s decision appears to contain a
typographical error in stating that the balance was $281,000.
(See Hr’g Tr. 18:11.)
                                                                          14

                                     DISCUSSION

I.    Standard of Review

              This   Court   has     jurisdiction         to   hear    appeals    from

decisions of a bankruptcy court pursuant to 28 U.S.C. § 158(a),

which provides in relevant part that “[t]he district courts of the

United States shall have jurisdiction to hear appeals . . . from

final judgments, orders, and decrees; . . . [and,] with leave of

the court, from other interlocutory orders and decrees . . . of

bankruptcy judges . . . .”            28 U.S.C. § 158(a).             On review of a

bankruptcy     court’s     order,     a    district   court      functions       as   an

appellate court and may affirm, modify, reverse or remand with

instructions for further proceedings.                 Sumpter v. DPH Holdings

Corp. (In re DPH Holdings Corp.), 468 B.R. 603, 611 (S.D.N.Y.

2012).

              Whether discharging a debtor’s student loan would impose

an   “undue    hardship”     under    11    U.S.C.    §    523(a)(8)     requires      a

conclusion regarding the legal effect of the bankruptcy court’s

findings and is thus properly subject to this Court’s review.

Brunner, 831 F.2d at 396.             In reviewing the bankruptcy court's

decision, a district court does not have to agree with every

conclusion reached but can affirm the decision on “any ground

supported in the record.”            In re Coronet Capital Co., No. 94-CV-

1187, 1995 WL 429494, at *3 (S.D.N.Y. July 20, 1995) (citing Roby



                                           15

v. Corp. of Lloyd’s, 996 F.2d 1353, 1359 (2d Cir. 1983), cert.

denied, 510 U.S. 945, 114 S. Ct. 385, 126 L. Ed. 2d 333 (1993).

            A bankruptcy court’s “[f]indings of fact, whether based

on oral or documentary evidence, shall not be set aside unless

clearly erroneous.”     In re Artha Mgmt., Inc., 91 F.3d 326, 328 (2d

Cir. 1996) (internal quotation marks and citation omitted); see

also In re Momentum Mfg. Co., 25 F.3d 1132, 1136 (2d Cir. 1994).

“A finding of fact is clearly erroneous when, although there is

evidence to support it, the reviewing court on the entire evidence

is left with the definite and firm conviction that a mistake has

been committed.”    Robbins Int’l, Inc. v. Robbins MBW Corp. (In re

Robbins   Int’l,   Inc.),    275     B.R.     456,   464-65    (S.D.N.Y.   2002)

(internal   quotation      marks    and      citation   omitted).     “Factual

findings must be upheld if plausible in light of the record viewed

in its entirety.”       Id. (internal quotation marks and citation

omitted).   A bankruptcy court’s legal conclusions are reviewed de

novo.   See In re Momentum Mfg. Co., 25 F.3d at 1136.

            Finally, discovery rulings and evidentiary exclusions

are   reviewable   under    an     abuse     of   discretion   standard.    See

Rockstone   Capital LLC v. Metal, 508 B.R. 552, 558 (E.D.N.Y. 2014)

(discovery rulings); In re Bernard L. Madoff Inv. Sec., LLC, 605

B.R. 570, 582 (S.D.N.Y. 2019) (citing Manley v. AmBase Corp., 337

F.3d 237, 247 (2d Cir. 2003) (evidentiary exclusions).                 A trial

court’s determination that certain facts or issues must be excluded

                                       16

from trial on the basis of a pretrial order is reviewed for abuse

of discretion.        Laguna v. Am. Exp. Isbrandtsen Lines, Inc., 439

F.2d   97,   101–02     (2d   Cir.   1971).        A   trial   court   abuses   its

discretion when “(1) its decision rests on an error of law (such

as the application of the wrong legal principle) or a clearly

erroneous     factual    finding,     or     (2)   its    decision--though      not

necessarily the product of a legal error or a clearly erroneous

factual finding--cannot be located within the range of permissible

decisions.”        Zervos v. Verizon N.Y., Inc., 252 F.3d 163, 169 (2d

Cir. 2001) (footnotes omitted).

II.    Issues on Appeal

             The     Debtor      challenges        the    Bankruptcy      Court’s

determination that her DOE and ECMC loans are non-dischargeable

under 11 U.S.C. § 523(a)(8). In support of this contention, Debtor

claims that the Bankruptcy Court’s final judgment is based on

fraudulent loan documents, insufficient and missing evidence, and

procedural errors.        (See Appellant Br. at 1-18; Appellant Reply

Br., D.E. 16, at 5.)          The majority of Debtor’s briefs are devoted

to challenging various discovery-related and evidentiary rulings

of the Bankruptcy Court (see Appellant Br. at 1-18); the issue of

the dischargeability of the educational loans is discussed in just

two and a half pages of her twenty-three-page opening brief.

(Appellant Br. at 19-21.)



                                       17

                             Specifically, Debtor makes the following arguments: the

Bankruptcy Court erred in admitting the Defendants’ revised joint

pretrial memorandum while denying admission of her own (Appellant

Br. at 17-18); the Bankruptcy Court’s denial of her motion for a

default judgment against the DOE for failing to timely respond to

discovery requests was prejudicial (Appellant Br. at 7-9); it was

error for the Bankruptcy Court to grant ECMC’s motion to intervene

as she was coerced into conceding that ECMC was in fact the owner

of the assigned loans (Appellant Br. At 16-17); and, personal

information not covered under the redaction requirement should be

protected and de-identified in all public documents that are not

sealed6 (Appellant Br. at 18).

                                In regard to the dischargeability of her educational

debt, Tingling makes the following arguments: the Bankruptcy Court

erred in not considering her recently diagnosed tumor in its

application of the Brunner test (Appellant Br. at 19); she made

good-faith efforts to repay her Sallie Mae loans by making monthly

payments of $100-$150 for approximately two years while employed

and requested a forbearance and deferment when she was unable to



6 Debtor also contends that non-defendant Sallie Mae and
Defendant Great Lakes violated the automatic stay during the
bankruptcy proceeding by pursuing collection efforts in
violation of the Fair Debt Collection Practices Act (“FDCPA”).
(Appellant Br. at 15.) However, the Court declines to address
this issue as Sallie Mae is not a party to the underlying
bankruptcy and Great Lakes, though a named Defendant, did not
appear in the adversary proceeding.
                                                               18

make such payments (Appellants Br. at 20); and, participation in

the Ford Program would result in a tax liability that would subject

her social security benefits to garnishment leaving her in a worse

situation (Appellant Br. at 21).

III. Analysis

            The Court will address Debtor’s discovery-related and

evidentiary issues before it turns to the dischargeability of her

educational debt.      As noted supra, the Court reviews such rulings

for abuse of discretion.        See Rockstone   Capital LLC, 508 B.R. at

558.

       A.   The JPTO

            First, Debtor contends that the Bankruptcy Court erred

when it denied admission of her revised pretrial memorandum but

accepted Defendants’ revised version which ultimately became the

Bankruptcy   Court’s    JPTO.      (Appellant   Br.   at   17-18.)      After

reviewing the record, the Court finds that there was no abuse of

discretion in the Bankruptcy Court’s rulings pertaining to the

admission of the JPTO.

            Pursuant to Federal Rule of Civil Procedure 16(d), made

applicable to the Bankruptcy Court by Federal Rule of Bankruptcy

Procedure 7016, a pretrial order “supersede[s] all prior pleadings

and control[s] the subsequent course of the action.”                 Rockwell

Int’l Corp. v. United States, 549 U.S. 457, 474, 127 S.Ct. 1397,

167 L. Ed. 2d 190 (2007) (internal quotation marks and citations

                                     19

omitted).    “A bankruptcy court has broad discretion to preserve

the integrity of a pretrial order, and . . . an appellate court

generally should not interfere with a trial court’s decision to

admit or exclude evidence based on its interpretation of its own

pretrial order.”    Old Republic Nat’l Title Ins. Co. v. Levasseur

(In re Levasseur), 737 F.3d 814, 819 (1st Cir. 2013) (internal

quotation marks and citation omitted); see also Santrayll v.

Burrell, No. 91-CV-3166, 1998 WL 24375, at *7–8 (S.D.N.Y. Jan. 22,

1998) (“‘Motions to reopen or to modify a pretrial order are

addressed to the sound discretion of the trial judge.’”) (quoting

Bradford Trust Co. v. Merrill Lynch Fierce, Fenner, and Smith,

Inc., 805 F.2d 49, 52 (2d Cir. 1986))).

            In the instant case, the JPTO entered by the Bankruptcy

Court on October 9, 2018 was the subject of much dispute among the

parties.    (Trial Tr. 53:10-18.)     As noted, after numerous failed

attempts at collaborating on a pretrial memorandum, and multiple

hearings before the Bankruptcy Court, the parties were directed to

file a single version of a revised joint pretrial memorandum.

(ADV. PR. Am. Pretrial Scheduling Order, D.E. 43.)       Declining to

consent to the Defendants’ version, Debtor filed her own version

of the revised “joint” pretrial memorandum and a motion requesting

that the Bankruptcy Court accept her proposed facts and argument.

(ADV. PR. Tingling Pretrial Memo.; ADV. PR. Motion, D.E. 48.)

Notably, Tingling’s version of the “joint” pretrial memorandum

                                    20

challenged the chain of ownership of the ECMC loans but did

acknowledge the existence of the eight loans.                                                 (ADV. PR. Tingling

Pretrial                     Memo.)                            Ultimately,     the    Bankruptcy    Court    entered

Defendants’ revised pretrial memorandumas the JPTO governing the

trial.                  (See ADV. PR. JPTO.)                                It contained stipulated facts the

parties had previously agreed to and numerous questions of fact

and questions of law to be determined at trial that had been raised

by Tingling’s “joint” pretrial memorandum.                                                 (ADV. PR. JPTO.)

                             The             Court               upholds     the     Bankruptcy    Court’s     “broad

discretion to preserve the integrity” of its pretrial order.                                                      In

re Levasseur, 737 F.3d at 819 (finding no abuse of discretion where

bankruptcy court granted defendant’s motion to strike a portion of

debtor’s                     pretrial                      memorandum)        (internal    quotation    marks    and

citation omitted).                                        The Court notes that “for pre-trial procedures

to continue as viable mechanisms of court efficiency, appellate

courts                 must              exercise                 minimal     interference    with     trial    court

discretion in matters such as the modification of its orders.”

Ramirez Pomales v. Becton Dickinson & Co., S.A., 839 F.2d 1, 3

(1st Cir. l988) (citing Syracuse Broad. Corp. v. Newhouse, 295

F.2d 269, 274 (2d Cir. 1961)).                                               Accordingly, the Court finds that

the Bankruptcy Court did not abuse its discretion in admitting the

JPTO and precluding Debtor’s version.7



7 Because the Court finds that the Bankruptcy Court did not abuse
its discretion with regard to admission of the JPTO, the Court
                                                                             21

              B.             Motion for a Default Judgment

                             Next, Tingling contends that the Bankruptcy Court erred

when it denied her motion for a default judgment against the DOE

for not responding to discovery requests in a timely manner.                                                        (See

Appellant Br. at 5-10.)                                          The Court finds that the Bankruptcy Court

did not abuse its discretion in denying Debtor’s motion.

                             The decision to grant or deny a motion for default

judgment                    pursuant                     to    Rule     55    of   the   Federal      Rules   of   Civil

Procedure is within the trial court’s discretion.                                                       See Reilly v.

Natwest                  Mkts.               Grp.,             Inc.,    181    F.3d    253,     271   (2d   Cir.   1999)

(affirming denial of default motion despite defendant’s failure to

produce certain files in discovery).                                                  Furthermore, “[a] plaintiff

is not entitled to default judgment as a matter of right, merely

because a party has failed to appear or respond.”                                                     LG Funding, LLC

v.        Fla.             Tilt,               Inc.,           No.     15-CV-0631,       2015   WL    4390453,     at   *2

(E.D.N.Y. July 15, 2015) (citing Erwin DeMarino Trucking Co. v.

Jackson, 838 F. Supp. 160, 162 (S.D.N.Y. 1993)). “The dispositions



declines to address Debtor’s numerous challenges to the facts as
stipulated in the JPTO related to the validity and ownership of
the federal education loans. (See Appellant Br. at 3-6, 10-14;
Appellant Reply Br. at 2-3, 5, 9; JPTO ¶¶ 2-5.) Additionally,
it appears that Debtor raises a statute of limitations defense
claiming that the educational loans became due more than six
years ago. (Appellant Br. at 3, 20.) However, pursuant to the
Higher Education Technical Amendments of 1991 (“HETA”), 20
U.S.C. § 1091a, actions to recover on defaulted student loans
are not subject to statutes of limitations. See United States
v. Whitaker, No. 09–CV–2983, 2011 WL 5856482, at *1 n. 4
(E.D.N.Y. Nov. 21, 2011).
                                                                             22

of motions for entries of defaults and default judgments . . . are

left to the sound discretion of a district court because it is in

the best position to assess the individual circumstances of a given

case   and    to   evaluate   the   credibility   and   good   faith   of   the

parties.”      Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95 (2d Cir.

1993).       Accordingly, as the Bankruptcy Court was in the best

position to evaluate the circumstances of the case, including the

good faith of the parties, this Court will not disrupt its ruling

denying Debtor’s motion for default judgment.

       C.     Motion to Intervene

             Tingling claims that she did not knowingly consent to

the Bankruptcy Court’s order authorizing ECMC to intervene as

guarantor of eight of the educational loans.             (Appellant Br. at

16; Appellant Reply Br. at 3-4.)             Debtor’s challenge to ECMC’s

intervention in the bankruptcy proceeding is without merit.

             On June 21, 2017, the Bankruptcy Court executed a consent

order authorizing ECMC to intervene in the adversary proceeding

pursuant to Federal Rule of Civil Procedure 24(a) and (b).              (ADV.

PR. Consent Order.)       By executing the consent order and agreeing

to ECMS’s intervention, Debtor waived her right to challenge ECMS’s

intervention.       See Harker v. Troutman (In re Troutman Enters.,

Inc.), 286 F.3d 359, 363 (6th Cir. 2002) (holding “[i]ntervention

is a procedural hurdle, rather than a jurisdictional requirement,

and as such, can be waived,” and finding where the Trustee failed

                                       23

to   lodge      a    timely        intervention     objection,      he     affirmatively

consented       to    an     agreed    upon    Order,      and   thereby       waived   his

objection); In Re Appl. of the Akron Beacon Journal, No. 94- CV-

1402, 1995 WL 234710, at *3-4 (S.D.N.Y. April 20, 1995) (citing

Martindell v. Int’l Tel. & Tel. Corp., 594 F.2d 291, 294 (2d Cir.

1979)        (holding      that     defendant’s        failure     to     challenge     the

government’s standing resulted in a waiver of any objections to

the government’s permissive intervention under Rule 24(b)).                           Thus,

as Debtor consented to ECMS’s intervention, she is precluded from

challenging it on appeal.

        D.      Motion to Seal

               Finally,       Debtor    claims      that   her   “safety       and   future

employment” are being compromised and seeks to have “personal

information not covered under the redaction requirement such as

drivers Lic#, address, email, name, and phone # be protected and

de-identified         in    all     public    documents     that    are    not     sealed.”

(Appellant Br. at 18) (emphasis omitted).

               On April 17, 2017, Debtor moved to seal the adversary

proceeding (ADV. PR. Motion to Seal, D.E. 22), but the Bankruptcy

Court    never       ruled    on     that    motion.       However,      at    trial,   the

Bankruptcy       Court       did    provide    limited     protection         to   Debtor’s

personal       information         pursuant    to    Federal     Rule     of   Bankruptcy

Procedure 9037.            (Trial Tr. 6:18-7:20.)



                                              24

            The Supreme Court has explained, “the decision as to

access    [to   judicial   records]   is     one    best   left   to   the     sound

discretion of the trial court, a discretion to be exercised in

light of the relevant facts and circumstances of the particular

case.”    Nixon v. Warner Comm., Inc., 435 U.S. 589, 599, 98 S. Ct.

1306, 1313, 55 L. Ed. 2d 570 (1978).               Therefore, the Court finds

that the Bankruptcy Court properly exercised its discretion in

taking reasonable protective measures of Debtor’s information.

     E.     Dischargeability Under 11 U.S.C. § 523(a)(8)

            “Generally,     a   debtor      who    seeks   relief      under    the

Bankruptcy Code cannot have student loan debt discharged. However,

pursuant to 11 U.S.C. § 523(a)(8), a student loan can be discharged

if repayment of the debt will impose an undue hardship on the

debtor and the debtor’s dependents.” Williams v. N.Y. State Higher

Educ. Servs. Corp., 296 B.R. 298, 302 (S.D.N.Y. 2003) (internal

quotation marks omitted), aff’d, 84 F. App’x 158 (2d Cir. 2004);

see also Easterling v. Collecto, Inc., 692 F.3d 229, 231-32 (2d

Cir. 2012).      Congress enacted 11 U.S.C. § 523(a)(8) (“Section

523(a)(8)”) in light of “evidence of an increasing abuse of the

bankruptcy process that threatened the viability of educational

loan programs and harm to future students as well as taxpayers.”

In re Renshaw, 222 F.3d 82, 87 (2d Cir. 2000).                         “[Section]

523(a)(8) exhibits a ‘clear congressional intent . . . to make the

discharge of student loans more difficult than that of other

                                      25

nonexcepted debt . . . .’”           Traversa v. Educ. Credit Mgmt. Corp.

(In re Traversa), 444 F. App’x 472, 474 (2d Cir. 2011) (summary

order), cert. denied, 568 U.S. 817, 133 S.Ct. 135, 184 L.Ed.2d 29

(2012) (quoting Brunner, 831 F.2d at 396 (The debtor bears the

burden of proof to show undue hardship by a preponderance of the

evidence).

             The Second Circuit adopted a three-part test to be

applied in determining whether a student loan is dischargeable

pursuant to Section 523(a)(8) on the basis of “undue hardship.”

Brunner, 831 F.2d at 396. Discharge is permissible only if a court

finds: (1) “that the debtor cannot maintain, based on current

income and expenses, a ‘minimal’ standard of living for herself

and   her   dependents    if   forced    to     repay    the   loans;      (2)    that

additional    circumstances     exist     indicating      that    this     state   of

affairs is likely to persist for a significant portion of the

repayment period of the student loans; and (3) that the debtor has

made good faith efforts to repay the loans.”               See id.       If any one

of the three Brunner requirements is not met, “the bankruptcy

court’s     inquiry    must    end     there,     with     a     finding     of     no

dischargeability.”       Williams, 296 B.R. at 302 (citing Pa. Higher

Educ. Assistance Agency v. Faish (In re Faish), 72 F.3d 298, 306

(3d Cir. 1995)).

             In determining whether the three-pronged Brunner test is

satisfied     courts   consider      multiple     factors,       “including        the

                                        26

debtor’s   gross      income,      age,    health,        dependents,     and   marital

status.”   Id.    The test makes clear that it imposes a heavy burden

on the debtor seeking discharge of student debt.                     See, e.g., In re

L.K., 351 B.R. 45, 52 (Bankr. E.D.N.Y. 2006).                     “Discharge based on

undue hardship is reserved for extreme circumstances where a debtor

is living in poverty or near poverty with little possibility of

supplemental income.”         Williams, 296 B.R. at 303.

           1. Application of Brunner

           Applying        the     Brunner        test,     the    Bankruptcy      Court

determined that Tingling failed to satisfy any one of the three

requisite factors, and therefore denied her request for an undue

hardship discharge of her student loans.                   (See ADV. PR. Final J.)

As the Court finds that the Bankruptcy Court’s determination was

not based on clearly erroneous factual findings or on an erroneous

view of the law, Tingling’s appeal is without merit.

                   a. Debtor can Maintain a Minimal Standard of Living

           Tingling        does    not    satisfy    the     first    Brunner      factor

because the undisputed facts establish that her income and expenses

will   allow    her   to    make    loan    repayments        while      maintaining    a

“minimal” standard of living.              Brunner, 831 F.2d at 396.

           To    satisfy         this     first     factor,       “[a]    debtor    must

demonstrate financial circumstances that [go] beyond the garden-

variety financial hardship that most debtors experience.”                          Jean-

Baptiste v. Educ. Credit Mgmt. Corp., (In re Jean-Baptiste), 584

                                           27

B.R. 574, 587 (Bankr. E.D.N.Y. 2018) (internal quotation marks and

citation omitted).      In evaluating this factor, courts consider

“household income and the expenses necessary to meet a debtor’s

basic needs, such as food, shelter, clothing, transportation and

medical treatment, and assess whether a debtor has sought to

maximize income while minimizing certain discretionary expenses.”

Id. (citing In re Pincus, 280 B.R. 303, 318 (Bankr. S.D.N.Y.

2002)); see also Williams, 296 B.R. at 303 (finding no undue

hardship where debtor was not living in impoverished conditions);

In re Faish, 72 F.3d at 306 (affirming district court finding that

student loan debt was non-dischargeable where debtor with one

dependent and a gross yearly salary of $27,000 failed to show that

she could not maintain a minimal standard of living).

           Debtor has not met this burden.           Though Tingling may

face difficulty repaying her student loans, the undisputed facts

establish that she can maintain a minimal standard of living.

Debtor’s salary has continuously increased since the beginning of

her   employment   at   Montefiore   in    2014,   and   she   has   received

substantial tax refunds each year.         (Trial Tr. 63:9-24; ADV. PR.

JPTO ¶ 22.) Though Debtor now claims a $59 monthly shortfall after

expenses without the student loan payment (Appellant Br. at 19),

this alone is insufficient under Brunner.            See Perkins      v. Pa.

Higher Educ. Assistance Agency (In re Perkins), 318 B.R. 300, 305-

07 (Bankr. M.D.N.C. 2004) (stating that whether a debtor has

                                     28

minimized   her     expenses   “requires   the   court   to   examine   the

reasonableness of the expenses listed in the Plaintiff’s budget”);

In re Pincus, 280 B.R. at 318 (finding debtor failed to meet burden

with respect to the first Brunner factor despite negative monthly

cash flow where his monthly expenditures on items such as cable,

telephone   and    transportation   were   not   reasonable).     Debtor’s

monthly budget was based on post retirement contributions and

includes expenses such as life insurance, cable, cell phone, and

transportation that have been considered unnecessary for a minimal

standard of living.       (Appellant Br. at 19; ADV. PR. JPTO ¶¶ 15,

20.)   See In re Perkins, 318 B.R. 305 (finding the debtor could

maintain minimal standard of living by eliminating unnecessary

expenses); In re Pobiner, 309 B.R. 405, 417 (Bankr. E.D.N.Y. 2004)

(characterizing voluntary 401(k) contributions, life insurance,

internet access, and premium cable channels as “luxuries” which

demonstrated that debtor had failed to minimize his expenses for

purposes of undue hardship inquiry).

            Finally, the poverty guidelines issued by the United

States Department of Health and Human Services, effective January

13, 2018, list income of $12,140 as the guideline for a single-

person household.      (See ADV. PR. JPTO ¶ 28.)     Therefore, Debtor’s

annual salary of $50,000 is more than four times the poverty level

and thus well beyond meeting the “minimal” standard of living

requirement.      See In re N.M. v. Educ. Credit Mgmt. Corp., 325 B.R.

                                    29

507, 509-10 (Bankr. W.D.N.Y. 2005) (finding no undue hardship where

debtor’s income was more than two-and-one-half times the poverty

level for a debtor with no dependents). Thus, the Bankruptcy Court

reasonably found that her situation was not “so dire” and “likely

to persist for so long that [she] could not maintain a minimal

standard of living.”            (Trial Tr. 122:6-11.)               This finding is

supported by substantial evidence and was not clearly erroneous.

                    b. There is No Evidence of an Exceptional
                       Circumstance

            With regard to the second Brunner factor, the Bankruptcy

Court correctly concluded that Debtor failed to present evidence

from   which    a   reasonable     finder       of   fact   could    conclude   by   a

preponderance       of    the   evidence        that    there     were   additional,

exceptional circumstances indicating “a total incapacity now and

in the future to pay [her] debts for reasons not within [her]

control.”      In re Brunner, 46 B.R. at 758 (internal quotation marks

and citation omitted).

            Debtor       asserts   that    her       “job   and   health   prospects

indicate that [her] state of affairs is likely to persist for a

significant portion of the repayment period of the [ ] [d]ebt.”

(Appellant Br. at 20.)          She claims that she has “never earned a

net income of more than $2,773.38 per month,” and that she has

“about a decade or less of work life remaining based on current

health status.”       (Appellant Br. at 20.)            Tingling claims that her


                                          30

“financial circumstances are not reasonably likely to change in

the future to enable [her] to have the ability to otherwise repay

the [s]tudent [l]oan [d]ebt because of added medical expenses, a

static base salary, and the lack of advanced experience needed for

higher paying jobs.”    (Appellant Br. at 20.)

           The record does not support Debtor’s contentions.                    In

determining whether a debtor has met the second Brunner factor,

courts consider the debtor’s job skills, age, health, the number

of working years remaining, and whether the debtor has maximized

her income potential.     See In re Traversa, 444 F. App’x at 474-

75.   “[T]he additional circumstances element [of the Brunner test]

sets a high standard of proof.”                   Educ. Credit Mgmt. Corp. v.

Curiston, 351 B.R. 22, 29 (D. Conn. 2006).               Courts typically find

this second factor satisfied under such extreme circumstances as

severe   illness,   disability,    or        an    unusually   large   number   of

dependents.    See Brunner, 46 B.R. at 755; Davis v. Educ. Credit

Mgmt. Corp. (In re Davis), 373 B.R. 241, 249-50 (W.D.N.Y. 2007)

(Brunner’s    second   factor     is     “a        demanding   requirement      and

necessitates that a certainty of hopelessness exists that the

debtor will not be able to repay the student loans.”) (internal

quotation marks and citation omitted).

           Here, Debtor presented no evidence of any exceptional

circumstances that would limit her future ability to earn a living,

support herself, and repay her loans.                At the time of the JPTO,

                                       31

Debtor was fifty-two years of age, single with no dependents,

resided in a house with her sister, and was gainfully employed.

(ADV. PR. JPTO ¶¶ 8, 9, 13, 16.)             Notably, she possesses both B.S.

and M.S. degrees in Biology, an M.B.A. in Healthcare Management,

and a D.B.A. (Doctorate in Business Administration), making her

marketability high.          (ADV. PR. JPTO ¶¶ 11, 12.)         In fact, the very

loans     she    is   seeking    to    discharge   provided     Debtor   with    the

educational ability to maintain and even further her income.                    (See

ADV. PR. JPTO ¶¶ 3, 6, 11, 12.)

                Significantly, Debtor maintained that she was in good

health until trial, when she argued for the first time that her

ability to work in the future was questionable based on a recent

tumor diagnosis.           (Trial Tr. 42:21-53:23; 56:6-9.)         However, the

Bankruptcy Court noted that Debtor had affirmatively waived on the

record her right to raise a medical condition as an issue in the

adversary proceeding, and also stipulated to the fact that she had

no medical or psychological disabilities.                  (Trial Tr. 53:3-23.)

“At   a   minimum,     [    ],   a    borrower   seeking   an   ‘undue   hardship’

discharge must provide corroborative evidence that he had an

impairment that prevents him from earning enough to repay his

student loans, and that the impairment is likely to persist well

into the future.”            In re Norasteh, 311 B.R. 671, 678 (Bank.

S.D.N.Y. 2004) (finding debtor failed to sustain burden where he

did not offer any medical reports to corroborate a persistent

                                           32

impairment); see also In re Traversa, 444 F. App’x at 475 (noting

absence of evidence of medical condition in record supported

finding that debtor had failed to satisfy second Brunner factor);

In re Pobiner, 309 B.R. at 419 (finding lack of corroborating

evidence precluded finding that debtor suffered from “any medical

condition which would impact his ability to earn a living over a

significant                          portion                   of   the   repayment   periods   of   the   student

loans”).                         Thus, having waived raising a medical issue as an

exceptional circumstance in the adversary proceeding, and there

being no evidence in the record of any medical condition, Debtor

is precluded from doing so now.8

                             Accordingly, the Bankruptcy Court’s determination that

Debtor failed to satisfy the second requisite factor of Brunner

was correct.

                                            c. Debtor has not Demonstrated Good-Faith Efforts
                                               to Repay the Student Loans

                             As to the final Brunner factor, the Bankruptcy Court did

not err in concluding that Debtor failed to make “good faith

efforts to repay [her] loans.”                                             See Brunner, 831 F.2d at 396.      Good

faith is measured by the debtor’s “‘efforts to obtain employment,

maximize income, and minimize expenses.’” Educ. Credit Mgmt. Corp.




8 Debtor’s contention that she did not submit medical records for
fear of Defendants’ gaining access to her personal information
(Appellant Br. at 17; Appellant Reply Br. at 5) does not change
the Court’s analysis.
                                                                           33

v. Frushour (In re Frushour), 433 F.3d 393, 402 (4th Cir. 2005)

(quoting                    O’Hearn v. Educ. Credit Mgmt. Corp. (In re O'Hearn), 339

F.3d 559, 564 (7th Cir. 2003); see alsoIn re Pobiner, 309 B.R. at

420.             A debtor’s failure to diligently pursue repayment options is

considered when applying the good faith requirement set forth in

Brunner.                     In re Pobiner, 309 B.R. at 421; In re Frushour, 433 F.3d

at 402 (“The debtor’s effort to seek out loan consolidation options

that make the debt less onerous is an important component of the

good-faith inquiry.”).

                             The           Bankruptcy               Court   correctly   found   that   Tingling

failed to show good-faith because she has not shown the requisite

effort to repay her student loans.                                             Though she claims to have made

several minimal payments on her “Sallie Mae” loans (Appellant Br.

at 16), she failed to offer any proof at trial to support this

contention.9                             (Trial Tr. 115:8-18.)                   Furthermore, as to the ECMC

loans, the Debtor declined the opportunity to enter into various

repayment options, including but not limited to the Ford Program.

(Hr’g Tr. 16:13-24.)                                           Though Debtor asserts that her participation

in the Ford Program would still result in undue hardship due to

“tax liability that would subject the debtor’s social security




9 Debtor refers to “Sallie Mae” loans, however, Sallie Mae is not
a defendant in this proceeding. The Court notes that it is
possible at some point that Sallie Mae was the servicer of the
loans. (See Trial Tr. 114:17-25.)


                                                                         34

benefits to garnishment,” (Appellant Br. at 21),                                    “the potential

downstream tax consequences of entering a loan forgiveness program

[are] not relevant to [the undue hardship] analysis.”    In re

Lozada, 604 B.R. 427, 437 (S.D.N.Y. 2019).

                             As for the DOE loans, Debtor requested and was granted

a deferment on those loans while she attended school to earn her

PhD.              (ADV. PR. JPTO ¶ 6.)                         Though her deferred status ended in

March 2018, as of the date of the Bankruptcy Court’s decision,

Debtor made no payments on any of the DOE loans nor made any

efforts to negotiate an alternative payment plan.10                                     (Hr’g Tr.

20:2-8.) See In re L.K., 351 B.R. 45, 54-55 (Bankr. E.D.N.Y. 2006)

(finding no good faith where debtor sought deferments but did not

attempt to renegotiate the repayment terms of her loans or avail

herself of the Ford Program); In re Pobiner, 309 B.R. at 421

(same).                    Accordingly, the Court finds that the Bankruptcy Court

did not err in finding that Debtor failed to satisfy the third

Brunner factor.

                             In sum, the Bankruptcy Court’s findings of fact were not

clearly erroneous, and it did not err as a matter of law in finding




10Debtor disputes the amount owed on the DOE loans. However,
for purposes of the adversary proceeding, the Bankruptcy Court
only needed to determine whether the Debtor’s loans were
dischargeable. See Williams, 296 B.R. at 303. (“a bankruptcy
court is not required to determine the full amount due to the
creditors during adversary proceedings concerning the
dischargeability of student loans.”)
                                                                 35

that Debtor was precluded from discharging her student loan debt

under Section 523(a)(8) as she failed to carry her burden on all

three of the requisite Brunner factors.                Accordingly, the Court

AFFIRMS the Bankruptcy Court’s determination that the educational

debt is non-dischargeable.

                                   CONCLUSION

           The   Bankruptcy       order     appealed   from   is   AFFIRMED   and

Debtor’s appeal is DISMISSED.            The Clerk of the Court is directed

to mail a copy of this Order to the pro se Debtor and mark the

case CLOSED.

                                                SO ORDERED.


                                         /s/ JOANNA SEYBERT______
                                                Joanna Seybert, U.S.D.J.

DATED:   January   30 , 2020
         Central Islip, New York




                                          36

